Citation Nr: 0524515	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a higher (compensable) rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:  Nebraska Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to February 
1947.  This appeal comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
granted service connection and a noncompensable rating for 
bilateral hearing loss, effective in December 2003.  The 
veteran appeals for a higher rating.  

In October 2004, the veteran testified at a personal hearing 
at the RO before a local hearing officer, and a transcript of 
that hearing has been associated with the claims file.  In 
June 2005, the veteran withdrew a request to appear at a 
hearing before a Veterans Law Judge.  

It appears, at his personal hearing, that the veteran may 
have raised the issue of an increased rating for service-
connected tinnitus.  This issue is not in appellate status 
and is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Bilateral hearing loss is manifested by no more than 
auditory acuity level II in the right ear and auditory acuity 
level II in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment of 
the bilateral hearing loss, and as such, represents a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004)).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection for 
bilateral hearing loss, and as such, the higher rating issue 
on appeal falls within the exception for the applicability of 
38 U.S.C.A. § 5103(a).

In any case, whether or not VCAA notice in this case is 
deemed in compliance with the express requirements of the law 
as found by the Court in Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirements in this 
case was harmless error for the reasons specified below.  The 
notice was sent prior to the transfer and certification of 
the veteran's appeal to the Board in July 2005, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as is further 
discussed herein below.

In the VCAA notice sent to the veteran in January 2004, 
albeit in relation to his claim of service connection for 
bilateral hearing loss, the RO advised the veteran of what 
was required to prevail on such claim, what specifically VA 
had done and would do to assist in that claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Specifically in relation to his claim for a compensable 
rating for bilateral hearing loss, the Board notes that the 
RO informed the veteran of the information and evidence 
needed to substantiate such claim in the April 2004 rating 
decision and in the statement of the case issued to him in 
August 2004.  See 38 U.S.C.A. §§ 5102, 5103.  The RO moreover 
informed the veteran of the reasons for assigning a 
noncompensable rating, the evidence it had considered in 
assigning such a rating, and the evidence the veteran needed 
to submit to substantiate a claim for a higher rating.  The 
statement of the case also contained the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  The statement of the case, as 
well as a supplemental statement of the case issued in 
October 2004 and a personal hearing in October 2004, also 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  As such, through these documents, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for a higher rating for bilateral hearing loss, and the 
parties responsible for obtaining that evidence.  With regard 
to notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge, but he declined.  Instead, he testified 
at a hearing before a local hearing officer at the RO in 
October 2004.  The RO has obtained the veteran's VA medical 
treatment records, as well as private treatment records 
identified by him for the RO to obtain on his behalf.  He has 
not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
audiological examination in March 2004, in connection with 
his claim for service connection, specifically to evaluate 
the current nature and severity of his bilateral hearing 
loss.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when puretone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a).

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  He contends that a compensable rating 
is warranted on the basis that he has severe hearing loss 
that has impaired his ability to perform activities of daily 
living.

The record shows that the veteran underwent a VA examination 
in March 2004.  An audiometric evaluation revealed the 
following pure tone thresholds, in decibels, at 1,000, 2,000, 
3,000, and 4,000 Hertz:  30, 20, 25, and 50, for an average 
of 31 in the right ear; and 30, 20, 45, and 70, for an 
average of 41 in the left ear.  Speech recognition (per 
Maryland CNC) was 88 percent in the right ear and 86 percent 
in the left ear.  The summary of the audiological test 
results reflected mild sloping to severe sensorineural 
hearing loss in the right ear and mild sloping to severe and 
to profound sensorineural hearing loss in the left ear.

The VA audiometric findings reflect level II auditory acuity 
in the right ear and level II auditory acuity in the left 
ear.  See 38 C.F.R. § 4.85, Tables VI.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.

Also of record are private medical records of Family Medical 
Specialists dated in 2003 and 2004, as well as outpatient 
records from the VA, dated from August 2000 to April 2004.  
These records primarily show treatment for various ailments 
unrelated to hearing loss, and they do not contain any 
audiological evaluation results.  

The Board notes that in a December 2004 statement, the 
veteran's representative indicated that the veteran had 
testified in October 2004 that his hearing was "much worse" 
than indicated by his VA audiological evaluation.  A hearing 
transcript shows that at the outset the veteran's 
representative stated that the veteran should be re-tested at 
the VA on the basis that his current hearing loss was greater 
than originally rated.  However, when questioned as to how he 
felt his hearing was in relation to that tested in March 
2004, the veteran himself responded that he felt his tinnitus 
(for which service connection is already established) was 
worse.  He also made references during the hearing to the 
need for hearing aids to address the problem of ringing in 
his ears.  After consideration of the request of the 
veteran's representative, the veteran's own responses during 
the hearing, and the fact that the veteran's last VA 
audiological evaluation was fairly recent, it is the judgment 
of the Board that another audiological examination to assess 
the severity of his current hearing loss is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that his hearing loss 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Therefore, the degree 
to which the veteran's hearing loss impairs him industrially 
has been adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.  In short, the 
Board finds no basis upon which to assign a higher disability 
evaluation.

The Board notes that this is an initial rating case, and 
consideration has been given to the propriety of "staged 
ratings" for the condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's bilateral hearing loss is appropriately rated as 
noncompensable from the effective date of service connection 
in December 2003 and throughout the appeal period.  In 
arriving at that determination Board has considered all the 
evidence of record, consistent with the Court's decision in 
Fenderson.

In sum, there is no basis for a higher schedular rating for 
the veteran's service-connected bilateral hearing loss under 
any code of the VA's Schedule for Rating Disabilities (38 
C.F.R. Part 4).  The Board finds that the preponderance of 
the evidence is against the claim for a compensable rating 
for bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

 A compensable rating for bilateral hearing loss is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


